DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species III in the reply filed on 04 May 2022 is acknowledged.
Claims 2-5, 13, 14, 18, and 26-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. 
Additional claims are withdrawn from examination because the elected species does not show limitations included in the claims. For example, claim 26 and its dependent claims are withdrawn because the elected species (Fig. 4G) does not show blocking patterns “comprising a number of subpatterns arranged to overlap in a vertical direction”. This feature is shown in the unelected species II (Fig. 4F). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 12, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinkai et al. (U.S. Patent Application No. 20140368396), hereinafter known as Shinkai.
Regarding claim 1, Shinkai discloses (Figs. 1-3 and 11-14) first dipole antenna patterns (304); feed lines (111 beyond 302 connecting to 304, see Fig. 1) connected to corresponding ones of the first dipole antenna patterns; a first ground plane (302) disposed on a side of the first dipole antenna patterns and spaced apart from each of the first dipole antenna patterns (see Fig. 11); and a first blocking pattern (306b) comprising a number of first subpatterns (see Fig. 11), and disposed on a side of the first ground plane facing the first dipole antenna patterns (see Fig. 11) between adjacent ones of the first dipole antenna patterns (see Fig. 1).
	Regarding claim 6, Shinkai further discloses (Figs. 1-3 and 11-14) wherein the first blocking pattern is spaced apart from the first ground plane (see Fig. 11).
	Regarding claim 7, Shinkai further discloses (Figs. 1-3 and 11-14) a second ground plane (302a) disposed below the first ground plane (see Fig. 2); and a second blocking pattern (portions of 306 and 307 formed on another layer, [0096]) disposed on a side of the second ground plane facing the first dipole antenna patterns and having at least a portion overlapping the first blocking pattern in a normal direction of the first and second ground planes (see Figs. 2 and 11).
Regarding claim 12, Shinkai further discloses (Figs. 1-3 and 11-14) wiring lines (111-1 and 111-2, see Fig. 1) configured to function as a transfer pathway for a radio frequency (RF) signal and electrically connected to corresponding ones of the feed lines (see Fig. 1), wherein the first ground plane surrounds each wiring line (see Fig. 2, 111 passes through 302).
Regarding claim 16, Shinkai further discloses (Figs. 1-3 and 11-14) a second ground plane (302a, see Fig. 3) disposed below the first ground plane, wherein boundaries of the first and second ground planes overlap each other in a normal direction of the first and second ground planes (see Figs. 2 and 3, [0059]).
Regarding claim 19, Shinkai further discloses (Figs. 1-3 and 11-14) wherein the first dipole antenna patterns are disposed adjacently to side surfaces of the antenna apparatus and in parallel to each other (see Fig. 1).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (U.S. Patent Application No. 20190123425), hereinafter known as Jeong ‘425, in view of Shinkai et al. (U.S. Patent Application No. 20140368396), hereinafter known as Shinkai.
Regarding claim 8, Shinkai teaches the limitations of claim 1, but does not teach further details of the ground plane.
Jeong ‘425 teaches (Figs. 2A-3B and 5) shielding vias (255A and 255B) disposed along a perimeter of the first ground plane and connected to the second ground plane (see Fig. 2), wherein a region between the first blocking pattern and the second blocking pattern is filled with an insulating layer (printed circuit board, [0122]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the shielding vias of Jeong ‘425in the antenna apparatus of Shinkai to provide increased reflection in a desired direction ([0128]).
Regarding claim 9, Jeong ‘425 further teaches (Figs. 2A-3B and 5) shielding vias (255A and 255B) disposed along a perimeter of the first ground plane on a side facing the first dipole antenna patterns and connected to the second ground plane (see Fig. 2).
Therefore, for the reasons stated in response to claim 8, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the shielding vias of Jeong ‘425 in the antenna apparatus of Shinkai.
Regarding claim 10, Shinkai teaches the limitations of claim 1, but does not teach second dipole patterns.
Jeong ‘425 teaches (Figs. 2A-3B and 5) second dipole antenna patterns (another of 315, [0134], see Fig. 3) disposed below corresponding ones of the first dipole antenna patterns (see Fig. 3); and radial vias (270) connecting the first dipole antenna patterns and the second dipole antenna patterns (see Fig. 2B).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the second dipole patterns of Jeong ‘425 in the antenna apparatus of Shinkai to improve the bandwidth without increasing the footprint ([0122]).
Regarding claim 11, Shinkai teaches the limitations of claim 1, but does not teach further details regarding the ground plane.
Jeong ‘425 teaches (Figs. 2A-3B and 5) wherein the first ground plane comprises a through-hole through which a wiring via penetrates (see Fig. 5, 510 penetrates 520).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the ground plane configuration of Jeong ‘425 in the antenna apparatus of Shinkai to provide increased reflection in a desired direction ([0128]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai in view of Jeong et al. (U.S. Patent Application No. 20190103653), hereinafter known as Jeong ‘653 and Jeong ‘425.
Regarding claim 15, Shinkai teaches the limitations of claim 1, but does not teach an integrated circuit.
Jeong ‘653 teaches (Figs. 4-9) an integrated circuit (IC) (740) configured to transmit and/or receive a radio frequency (RF) signal and disposed below the first ground member (702, below relative to where the antennas 712 and 714 are, see Fig. 7) ; a patch antenna pattern (714) disposed above the first ground member (see Fig. 7)
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the integrated circuit and patch antenna pattern of Jeong ‘653 in the antenna apparatus of Shinkai because [0084] “provides diversity and/or increases the likelihood of successful transmission and/or reception when one or more of the antennas are blocked.”
Jeong ‘653 does not teach further details regarding the ground plane.
Jeong ‘425 teaches a second ground plane and a third ground plane (520, see Fig. 5).
Therefore, for the reasons stated in response to claim 8, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the ground plane configuration of Jeong ‘425 in the antenna apparatus of Shinkai as modified.
Claim(s) 17, 21-22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinkai in  view of Jeong ‘653.
Regarding claim 17, Shinkai teaches the limitations of claim 1, but does not teach an integrated circuit.
Jeong ‘653 teaches (Figs. 4-9) patch antenna patterns (714) disposed above the first ground plane (see Fig. 7); second feed vias (routing layer not shown, [0061]) connecting the patch antenna patterns; and a coupling member (outer ring of 231 in Fig. 9) surrounding each of the patch antenna patterns (see Fig. 9), wherein a perimeter or a portion of the coupling member overlaps a perimeter of the first ground plane in a normal direction of the first ground plane (see Figs. 7 and 9).
Therefore, for the reasons stated in response to claim 15, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use patch antenna patterns of Jeong ‘653 in the antenna apparatus of Shinkai.
Regarding claim 20, Shinkai teaches the limitations of claim 1, but does not teach patch antenna patterns.
Jeong ‘653 teaches (Figs. 4-9) patch antenna patterns (714) disposed adjacent to an upper level of the antenna apparatus (see Fig. 7).
Therefore, for the reasons stated in response to claim 15, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use patch antenna patterns of Jeong ‘653 in the antenna apparatus of Shinkai.
Regarding claim 21, Shinkai teaches the limitations of claim 1, but does not teach an integrated circuit.
Jeong ‘653 teaches (Figs. 4-9) an integrated circuit (IC) (740) electrically connected to a wiring line (250) configured to transmit and/or receive a radio frequency (RF) signal and disposed below the first ground member (see Fig. 7); an adhesive bonding (not labeled, solder, see Fig. 7) the integrated circuit below the first ground member (see Fig. 7); an electrical connection structure (240a, see Fig. 5) electrically connecting the IC to the wiring line ([0042]); and an encapsulant (732) encapsulating a portion of the IC (see Fig. 7).
Therefore, for the reasons stated in response to claim 15, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the integrated circuit of Jeong ‘653 in the antenna apparatus of Shinkai.
Regarding claim 22, Shinkai teaches the limitations of claim 1, but does not teach passive component.
Jeong ‘653 teaches (Figs. 4-9) a passive component (406) disposed below the first ground member ([0058], enclosed) and electrically connected to a wiring line and/or the first ground plane ([0058]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the passive component of Jeong ‘653 in the antenna apparatus of Shinkai because it ([0058]) “control buck and/or boost voltage regulation.”
Regarding claim 25, Shinkai further teaches (Figs. 1-3 and 11-14) an electronic device (see Fig. 1), comprising: a side boundary (side  of 101); a set substrate (103); an antenna apparatus of claim 1 disposed on the set substrate (see Fig. 1); but does not teach a patch antenna pattern.
Jeong ‘653 teaches (Figs. 4-9) a patch antenna pattern (714), wherein the first dipole antenna patterns and the patch antenna pattern are disposed adjacent to the side boundary (shown in Shinkai in Fig. 1).
Therefore, for the reasons stated in response to claim 15, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use patch antenna patterns of Jeong ‘653 in the antenna apparatus of Shinkai.
Allowable Subject Matter
Claims 23 and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL MUNOZ/Primary Examiner, Art Unit 2896